Citation Nr: 0917436	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Wichita, Kansas, which denied the Veteran's 
request to reopen his claim for service connection for PTSD 
on the grounds that no new and material evidence had been 
submitted.

In May 2008, the Board remanded the Veteran's claim for 
further development, specifically to obtain his service 
personnel records in order to attempt to verify his claimed 
stressors.  This was accomplished, and in February 2009, the 
VA Appeals Management Center ("AMC") issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDINGS OF FACT

1.  An unappealed May 1998 rating decision denied the 
Veteran's claim for service connection for PTSD.

2.  Evidence associated with the claims file since the May 
1998 rating decision is neither cumulative, nor redundant, 
and raises a reasonable possibility of substantiating the 
issue of entitlement to service connection for PTSD.

3.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of PTSD.  





CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied the Veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The VCAA also requires, in the context of a claim to reopen, 
that the Secretary look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element (or elements) to establish 
service connection that was found insufficient in the 
previous denial.  The appellant must also be notified of what 
constitutes both "new" and "material" evidence to reopen 
the previously denied claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As this claim is being reopened, and considered on 
the merits, the Board finds that any error with respect to 
the Kent requirements is harmless.

The VCAA letter issued in May 2003 satisfied the remaining 
duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  That letter provided the Veteran with 
notice of the three (3) elements necessary to establish 
service connection.  The Veteran was informed of what is 
needed to substantiate a claim of service connection for 
PTSD, to include the requirement of establishing an in-
service stressor.  The Veteran was advised as to his and VA's 
responsibilities under the VCAA, and was made aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.

A May 2008 letter also advised him concerning how the 
disability rating and effective date elements of a claim are 
assigned.  As to any error in the timeliness of this notice, 
the record reflects that the claim was again readjudicated in 
a January 2009 SSOC.  Accordingly, the Board concludes that 
any failure to provide timely notice was harmless.  For these 
reasons, the Board finds no prejudice in proceeding with 
adjudication of the appeal.


        b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  As will be 
discussed in greater detail below, the claims folder contains 
the Veteran's service personnel records, as well as his 
statements in support of his claim.  The Veteran has not 
submitted or referenced any outstanding, available service 
records that he wanted VA to obtain, or that he felt were 
relevant to the claim that have not already been obtained and 
added to the claims folder.  Nor has he submitted or 
referenced any outstanding medical treatment records that he 
wished to associate with his claim. 

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for PTSD, as there 
is no competent medical evidence of record that the Veteran 
has a current diagnosis of PTSD that meets the criteria of 
the Diagnostic and Statistical Manual of Mental Disorders IV 
("DSM-IV").  Although the Veteran reports having 
experienced a traumatic event on his July 2003 PTSD 
questionnaire, as will be discussed in greater detail below, 
there is no evidence that he had been diagnosed with the 
condition.  In addition, he has not reported experiencing any 
emotional difficulties or psychiatric symptomatology in any 
of his statements, and he has not submitted any treatment 
records suggesting the presence of such symptomatology.  
Consequently, as there is no competent evidence of a current 
disability, and no lay evidence suggesting recurrent symptoms 
of a disability, the criteria for obtaining a VA examination 
are not met.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. §3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD specifically requires (1) medical 
evidence establishing a diagnosis of the disability, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008). 

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2008); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2008).  Otherwise, the 
law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f) (2008); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe, or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id. Service department 
evidence that a veteran engaged in combat or that a veteran 
was awarded the Purple Heart Medal, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he 
must corroborate his testimony by credible supporting 
evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. 
Cir. 2007) (finding no error in Board determination that a 
non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those statements).  
In such cases, the record must include service records or 
other credible evidence that supports and does not contradict 
the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau at 395-396; Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).  Because the question of whether a 
veteran was exposed to a stressor in service is a factual 
one, VA adjudicators are not bound to accept uncorroborated 
accounts of stressors or medical opinions based upon such 
accounts. Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran claims entitlement to service connection for PTSD 
as a result of an incident involving combat service in 
Vietnam between August and October 1970.  (See PTSD Stressor 
form, July 2003.)  Specifically, he contends that in August 
1970, he was assigned to Firebase LZ Baldy (aka, Baldie), 
where he remained until September 1970, when he went with his 
unit to Hill 34, where they came under constant sniper fire 
and were attacked and/or ambushed several times.  (See VA 
Form 9, January 2005.)  

The Veteran first applied for service connection in December 
1997.  In March 1998, the RO sent a letter requesting that he 
submit copies of his DD 214 and any other service personnel 
and service treatment records in his possession, as well as 
evidence that a stressful event occurred during service.  
However, the Veteran did not respond to that letter; he also 
failed to show up for a scheduled VA examination at the 
Wichita VA Medical Center ("VAMC") in April 1998.  The 
Veteran's claim was subsequently denied.  Thereafter, because 
he failed to submit a timely NOD, the decision became final.  
See 38 U.S.C.A. § 7104.  Accordingly, the decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156 
(2008).  

In January 2003, the Veteran applied to have the previously 
denied claim reopened, and subsequently submitted information 
pertaining to his claimed in-service stressor.  In July 2003, 
the RO denied the Veteran's claim, stating that new and 
material evidence had not been submitted sufficient to reopen 
the claim.  Specifically, the RO noted that the Veteran's 
alleged stressors could not be verified because the 
information he submitted was not specific as to dates of the 
alleged incidents.  The Veteran submitted a timely NOD along 
with more specific stressor information and a copy of his DD 
214, which indicates that he was awarded the National Defense 
Service Medal, the Vietnam Service Medal with two stars and 
the Rifle Expert Badge.  It further indicates that he served 
in Vietnam between August 14 and October 5, 1970.  There was 
no evidence, however, that he engaged in combat or was 
awarded a combat citation.  

The RO subsequently submitted the Veteran's stressor 
statement and DD 214 to the U.S. Army and Joint Services 
Records Research Center ("JSRRC").  After the JSRRC 
returned command chronologies from an incorrect Marine 
Battalion, the Board remanded the Veteran's claim in May 2008 
in order that further attempts could be made to obtain his 
correct service records.  In May 2008, the RO notified the 
Veteran of these findings and requested that he provide any 
service records in his possession.  However, the Veteran did 
not respond to that notice.  In October 2008, the AMC 
submitted information concerning the Veteran's correct 
service unit to the National Archives and Records 
Administration ("NARA").  Shortly thereafter, the NARA 
replied that it's holding of Marine Corps unit records for 
the Vietnam War consisted almost entirely of unit command 
chronologies and that they did not have "daily logs" of 
Marine Corps units.  The NARA specifically noted that 
sometimes these chronologies contain considerable detail 
about actions initiated by the unit and actions initiated by 
the enemy, but often they do not.  It returned a copy of the 
chronology for the Veteran's unit, the 3rd Battalion, 11th 
Marines, 1st Marine Division for the months of July through 
October 1970.  However, in a January 2009 memorandum 
(incorrectly dated January 2008), the AMC indicated that it 
had reviewed the Marine Corps chronologies and found that the 
evidence did not corroborate the combat stressors described 
by the Veteran.  It further indicated that all procedures to 
obtain these records were correctly followed and exhausted, 
and that any further attempts to locate additional records 
would be futile.

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD.  "New" evidence means evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

As stated above, a veteran classified as a "non-combat 
veteran," requires independent evidence to corroborate his 
statements as to the occurrence of the claimed stressors.  
See Doran, 6 Vet. App. at 288-89 (1994).  In Pentacost v. 
Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 2002), the 
Court held that, in order to show presence during a stressful 
event, evidence need not demonstrate that a veteran actually 
was present during the event if the evidence shows that his 
unit was present during the event.

The Veteran's "Record of Service" reveals that on August 
15, 1970, he was assigned to the Headquarters Battery, 3rd 
Battalion, 11th Marines, 1st Marine Division 
("HqBtry,3dBn,11thMar,1stMarDiv").  His "Combat History - 
Expeditions - Awards Record" indicates that beginning on 
August 18, 1970, he participated in operations against the 
insurgent communist forces in the Republic of Vietnam.  This 
document further provides the names of several of these 
operations, including Operation Pickens Forest from August 14 
to August 24, 1970, and Operation Imperial Lake, from August 
31 to September 22, 1970.  An August 1970 Narrative Summary 
indicates that Operation Imperial Lake began on August 31 
with HqBtry supporting the 2nd Battalion, 7th Marines.  It 
specifically references the location "LZ  BALDY."  A 
September 1970 Narrative Summary indicates that the month 
began with the continuation of Operation Imperial Lake in the 
Que Son Mountains, during which 11 separate artillery 
batteries took part in a preparation in search of a General 
Binh.  It notes that numerous sightings were made of small 
groups of the enemy, and "sniper fire was the rule of the 
day."  The 3rd Battalion, 11th Marines also provided fire 
support to units of the 3rd Battalion, 7th Marines 
participating in Operation Nebraska Rapids.  It also 
specifically states that on September 28, HqBtry was 
displaced to Hill 34.  

As previously noted, in an earlier statement to the RO, the 
Veteran mentioned being a part of the unit that was sent to 
Hill 34.  (See VA Form 9, January 2005.)  Despite there not 
being a specific note indicating that the Veteran's battery 
(Headquaters Battery) came under sniper fire or were 
ambushed, these records do establish that the 3rd Battalion, 
11th Marines, provided support to the 7th Marines during 
Operation Imperial Lake, and coming under sniper fire was 
documented to have occurred during that operation.  The 
Veteran's own personnel records document his participation in 
support of Operation Imperial Lake, which last through 
September 22nd, and it was also documented that the Veteran's 
battery did ultimately go to Hill 34 at the end of the month 
as he claimed.  The Board concludes that the similarity of 
his statement to the facts presented in the chronologies 
makes it conceivable that he was subject to sniper fire as he 
claimed.  See Pentacost, 16 Vet. App. 124 (2002).  Therefore, 
the Board accepts that the Veteran's assertions of having 
been ambushed and subject to sniper fire must be considered 
verified.

The Board has considered the reasons provided by the RO in 
denying the Veteran's claim, which includes observations that 
the chronologies do not specifically indicate the type of 
full-scale attack with the large number of casualties that 
the Veteran supposedly claimed took place.  In this regard, 
the Board notes that a close inspection of the evidence 
reveals that the Veteran may not have actually claimed the 
type of full-scale attack the RO is referring to.  For 
example, in his questionnaire, he did not check the box 
indicating that there were any American soldiers killed in 
action, but rather, only checked the box indicating that some 
were wounded in action.  He did reference about 3,000 North 
Vietnamese having killed, as the RO noted, but it is not 
clear if the Veteran is referring to the specific operation 
in which he was involved in August and September of 1970.  
Specifically, it is unclear whether he wrote that they were 
killed in "this" action or if he wrote that they were 
killed in "later" action, thus merely attempting to suggest 
that his Battalion was one that was often involved in heavy 
combat.  In any event, regardless of any discrepancies in the 
Veteran's statements, the Board again finds that the service 
department records discussed above do provide sufficient 
information so as to verify that the Veteran was conceivably 
ambushed and subject to sniper fire while serving in Vietnam, 
and his claims in that regard must be considered verified.

As such, the Board finds that new and material evidence 
sufficient to reopen the Veteran's claim has been submitted.  
The Board will now proceed to a decision on the merits of the 
claim.  

As stated above, in order to establish service connection for 
PTSD, the Veteran must have a current diagnosis of PTSD 
directly related to his in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).  With respect to the first, or "current 
disability" requirement, the Court has recognized that, 
"[i]n the absence of proof of a present disability, there 
can be no valid claim" of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability."); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran had a [disability] in the past, not that he has a 
current disability").

In that regard, the Board notes that a review of the 
Veteran's complete claims file reveals no evidence that he 
has never been diagnosed with PTSD.  The Veteran's service 
records show no complaints of, treatment for or diagnosis of 
PTSD or any other mental disorder.  The Veteran has also not 
submitted any statements suggesting that he experienced any 
psychiatric or psychological problems during service.  Most 
significantly, he has not submitted any evidence or even 
asserted that he currently suffers from any PTSD-related 
symptoms.  He mentions no emotional problems or psychiatric 
symptoms in either his July 2003 PTSD questionnaire, or his 
April 2004 letter.  Similarly, there are no allegations of 
PTSD or PTSD-related symptomatology by the Veteran's 
representative.  Neither the Veteran nor his representative 
have submitted any medical treatment records showing 
complaints of, or treatment for any psychiatric disorders, 
nor have they referenced any treatment records that they 
wished VA to obtain.  Thus, there is no competent lay or 
medical evidence of current PTSD, or any other psychiatric 
disability.

Accordingly, the Board concludes that the evidence of record 
is against the Veteran's claim for service connection for 
PTSD, as he has no current diagnosis of the disorder.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 
5107(b) is not applicable, as there is not an approximate 
balance of evidence.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).






ORDER

New and material evidence has not been received, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


